Citation Nr: 0103986	
Decision Date: 02/08/01    Archive Date: 02/15/01

DOCKET NO.  99-23 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a chronic respiratory 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. A. Blake, Associate Counsel


INTRODUCTION

The veteran had active duty from November 1942 to February 
1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) located in Los 
Angeles, California.

Three issues were addressed by the RO in the May 1999 rating 
decision: right shoulder disability, residual mastectomy 
disability, and respiratory disability. 

With regard to the right shoulder disability, the veteran's 
June 1999 correspondence, construed by the RO as the notice 
of disagreement, raised only two issues, the right breast 
mastectomy disability and the respiratory disability.  
Nonetheless the RO addressed all three potential issues in 
the October 1999 statement of the case.  In his November 1999 
substantive appeal, the veteran noted that he believed the 
right shoulder matter was related to his mastectomy 
disability and indicated he was appealing only with respect 
to the respiratory disability and residuals of a right breast 
mastectomy.  Therefore, the right shoulder issue is not 
presently before the Board because we are now beyond the 
appeal period. See 38. CFR §§ 20.200, 20.204, 20.302 (2000).

With regard to right breast mastectomy residuals, the veteran 
is currently service connected for a scar.  He appealed the 
RO's assignment of a zero percent rating. Subsequent to a VA 
examination, in February 2000, the RO increased the rating 
evaluation for the right breast mastectomy scar to 10 
percent, effective back to the date of the service connection 
grant.  The RO provided notice of the increase to the 
veteran, and explained that such increase was the maximum 
affordable.  See 38 C.F.R.§ 4.118 Diagnostic Code 7804 
(2000).  The veteran was afforded an opportunity to respond 
to the increased rating determination.  See AB v. Brown 6 
Vet. App. 35, 38 (1993).  He did not respond and as a result 
this issue is not before the Board.


REMAND

The issue of entitlement to service connection for 
respiratory disability is being remanded to afford the RO the 
opportunity to contact the veteran's treating physicians, 
both past and present, in order to request medical records 
possibly related to the veteran's respiratory disability 
claim and to obtain a medical opinion to the etiology of the 
veteran's claimed respiratory disability.  This matter is 
also remanded in order to provide the RO with the opportunity 
to clarify whether the veteran would like a local hearing.

The RO requested that the veteran provide evidence to 
substantiate his claim of entitlement to service connection 
for respiratory disability.  In February 2000, the veteran 
provided a list of treating physicians and enclosed a letter 
from his most recent physician.  His physician, P. Reisser, 
related that the veteran had been receiving treatment for 
chronic obstructive pulmonary disorder for more than 20 
years.  The record does not reflect that the RO contacted 
treating physician, P. Reisser, nor any of the physicians 
listed in the veteran's correspondence.  The record does not 
otherwise reflect that any medical documents were procured 
from any of the listed physicians.  The December 1999 VA 
medical examination provided by the VA did not address the 
claimed respiratory disability and there is no other medical 
evidence of record speaking to the etiology of pulmonary 
disease.

VA's Secretary is required to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the veteran's claim for a benefit under a law 
administered by the Secretary.  Veterans Claims Assistance 
Act of 2000, Pub. L. No 106-475, §  3(a), 114 Stat. 2096, ___ 
(2000) (to be codified at 28 U.S.C. §  5103A).  As set out 
above, such duty to assist has not been fulfilled in this 
case. Therefore a remand is required

In addition, the record raises the procedural issue of the 
veteran's right to a hearing.  
Pursuant to 38 C.F.R § 20.700 (a)(2000), the veteran is 
entitled to a hearing, if so requested.  A search of the 
record reveals the veteran requested a local hearing in a 
statement received in September 1999.  On VA Form 9, dated in 
November 1999, the veteran also requested a Travel Board 
hearing.  In June 2000, he withdrew a request for a Travel 
Board hearing.  See 38 CFR 20.704(e)(2000). However, the 
record does not reflect the veteran withdrew his request for 
local hearing.  For these reasons further clarification from 
the veteran is needed and a remand is required.

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers who treated him 
for respiratory disability since in or 
around service discharge, specifically 
including, but not limited to each 
physician listed in the veteran's 
February 2000 correspondence.  After 
securing the necessary release, the RO 
should obtain these treatment records.  
The RO should advise the veteran if any 
records are deemed unavailable.

2.  The RO should obtain clarification as 
to whether the veteran still desires a 
hearing before a local hearing officer 
and take action accordingly.

3. The RO should schedule the veteran for a 
VA
respiratory examination.  Any indicated 
studies should be accomplished; a written 
report of which should be associated with 
the examination report.  The claims file 
and a separate copy of this remand must be 
made available to and reviewed by the 
examiner in conjunction with the requested 
examination.  Such review should be noted 
in the examination report.  The examiner 
is requested to identify all existing 
respiratory disabilities and to provide an 
opinion as to whether each identified 
diagnosis is at least as likely as not 
related to the veteran's period of 
service.  A complete rationale should be 
given forall opinions and conclusions 
expressed. 

4. The RO must otherwise review the claims 
file and
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.

5. After the development requested above 
has been
completed to the extent possible, the RO 
should review the record to ensure that 
such is adequate for appellate review.  
The RO is advised that where the remand 
orders of the Board or Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure compliance, 
and further remand will be mandated. 
Stegall v. West, 11 Vet. App. 268 (1998).  
After any indicated corrective action has 
been completed, the RO should again review 
the record and re-adjudicate the veteran's 
claim of entitlement to respiratory 
disability.  If the benefit sought on 
appeal remains denied the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
The statement of the case must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of the case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veteran's Appeals is appealable to 
the d States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



